
	
		II
		111th CONGRESS
		2d Session
		S. 3337
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Public Works and Economic Development
		  Administration Act of 1965 to establish a program to provide technical
		  assistance grants for use by organizations in assisting individuals and
		  businesses affected by the Deepwater Horizon oil spill in the Gulf of
		  Mexico.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oil Spill Claims Assistance and
			 Recovery Act.
		2.Oil spill claims
			 assistance and recovery
			(a)In
			 generalTitle II of the
			 Public Works and Economic Development Act of 1965 is amended by inserting after
			 section 207 (42 U.S.C. 3147) the following:
				
					208.Oil spill
				claims assistance and recovery
						(a)Establishment
				of grant programThe Secretary shall establish a grant program to
				provide to eligible (as determined by the Secretary) organizations technical
				assistance grants for use in assisting individuals and businesses affected by
				the Deepwater Horizon oil spill in the Gulf of Mexico (referred to in this
				section as the oil spill).
						(b)ApplicationAn
				organization that seeks to receive a grant under this section shall submit to
				the Secretary an application for the grant at such time, in such form, and
				containing such information as the Secretary shall require.
						(c)Use of
				Funds
							(1)In
				generalFunds from a grant provided under this section may be
				used by an eligible organization—
								(A)to
				support—
									(i)education;
									(ii)outreach;
									(iii)intake;
									(iv)language
				services;
									(v)accounting
				services;
									(vi)legal services
				offered pro bono or by a nonprofit organization;
									(vii)damage
				assessments;
									(viii)economic loss
				analysis;
									(ix)collecting and
				preparing documentation; and
									(x)assistance in the
				preparation and filing of claims or appeals;
									(B)to provide
				assistance to individuals or businesses seeking assistance from or
				under—
									(i)a
				party responsible for the oil spill;
									(ii)the Oil Spill
				Liability Trust Fund;
									(iii)an insurance
				policy; or
									(iv)any other
				program administered by the Federal Government or a State or local
				government;
									(C)to pay for
				salaries, training, and appropriate expenses relating to the purchase or lease
				of property to support operations, equipment (including computers and
				telecommunications), and travel expenses;
								(D)to assist other
				organizations in—
									(i)assisting
				specific business sectors;
									(ii)providing
				services;
									(iii)assisting
				specific jurisdictions; or
									(iv)otherwise
				supporting operations; and
									(E)to establish an
				advisory board of service providers and technical experts—
									(i)to monitor the
				claims process relating to the oil spill; and
									(ii)to provide
				recommendations to the parties responsible for the oil spill, the National
				Pollution Funds Center, other appropriate agencies, and Congress to improve
				fairness and efficiency in the claims process.
									(2)Prohibition on
				use of fundsFunds from a grant provided under this section may
				not be used to provide compensation for damages or removal costs relating to
				the oil spill.
							(d)Provision of
				grants
							(1)In
				generalNot later than 60 days after the date of enactment of the
				Oil Spill Claims Assistance and Recovery Act, the Secretary shall provide
				grants under this section.
							(2)Networked
				organizationsThe Secretary is encouraged to consider
				applications for grants under this section from organizations that have
				established networks with affected business sectors, including—
								(A)the fishery and
				aquaculture industries;
								(B)the restaurant,
				grocery, food processing, and food delivery industries; and
								(C)the hotel and
				tourism industries.
								(3)TrainingNot
				later than 30 days after the date on which an eligible organization receives a
				grant under this section, the Director of the National Pollution Funds Center
				and the parties responsible for the oil spill shall provide training to the
				organization regarding the applicable rules and procedures for the claims
				process relating to the oil spill.
							(4)Availability of
				fundsFunds from a grant provided under this section shall be
				available until the later of, as determined by the Secretary—
								(A)the date that is
				6 years after the date on which the oil spill occurred; and
								(B)the date on which
				all claims relating to the oil spill have been satisfied.
								(e)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section
				$20,000,000.
						.
			(b)Conforming
			 amendmentThe table of contents of the Public Works and Economic
			 Development Administration Act of 1965 (42 U.S.C. prec. 3121) is amended by
			 inserting after the item relating to section 207 the following:
				
					
						Sec. 208. Oil spill claims assistance and
				recovery.
					
					.
			
